NDPL 2453 (Rev. 11/16) .Iudgnient in a Criminal Case
Sheet l

 

UNITED STATES DISTRI_CT CoURT
Northern District of Florida

UNITED STATES OF AM:ERICA JUDGMENT IN A CRIMINAL CASE
V.
RUSTY ZAKEE MOORER CBSC NUlle€I‘Z 3 2 § 301`1 OZFOUl/MCR

usM Number; 26171-017

Randall Lockhait (Appointed - AFPD)

 

`¢_/\_/`¢_/\../`__/\_/\_/\»_/\_/

Defendant’s Attorney

THE DEFENI)ANT:
pieaded guilty to count(s) One and Two of the Indictment on Novemi)er 30, 2018

 

|:i pieaded nolo contendere to count(s)

 

Which Was accepted by the court.

|:i Was found guilty on count(s)
after a plea of not guilty.

'l`he defendant is adjudicated guilty of these offenses:
Titie & Secticn Nature of Of`fensc OHense Ended Count

21 U_.S.C. §§ 84l(a)(1), (b)(l(C), Conspiracy to Distribute and Possess with Intent to Septelnber 28, 2018 One
(b)(l)(D), (b)( 1)(B)(iii) and 846 Distribute 28 Grams or More of a Mixture and Substance

Containing a Detectable Amount ol’Cocaine Base,

Commonly Known as “Crack Cocaine”

21 U.S.C. §§ 841(3)(1), (b}(l(C), Possession with the Intent to Distribute 28 Grains or Septernber 28, 2018 Two
(b)(l)(D) and (b)(l)(B)(iii) More of a Mixtui'e and Substance Containing Cocaine
Base, Comlnonly Known as “Cracl< Cocaine“

The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to
the Sentencing Ret`ol'ni Act of 1984 '

[:i The defendant has been found not guilty on count(s)

 

|:[ Count(s) |:] is !:i are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or maifing address until ali fines, restitution, costs, and special assessments imposed by this judgment arc fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

March 18, 2019

 

Date of imposition of Judgment

 

Signature ofJudge 0

M. Casey Rodg"e“i;si_United States })istrict Judge

 

 

 

Nan'ic and 'f`itle of}udge

March 2 q , 2019

Date

 

NDFL 2459 (Rev. ll/i 6) Judgtnent in a Criminal Case
Shcet 2 _ lmprisonment

 

 

Judgment-Page ____~___gg_g of
DEFENDANT: RUSTY ZAKEE MOORER

CASE NUMBER: 3:lSci'lOZ-OOl/MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

60 months as to Counts One and Two, with said terms to run concurrently, one with the other.

'i`iie court makes the following recommendations to the Bureau ofPrisons:

The court recommends that the defendant be designated to a Bnreau of Prisons facility for confinement as near to
Crestview, Florida, as reasonany possibie, so that he may receive visitation from family

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program,
both during incarceration and on reentry through a residential reentry center.

The court strongly recommends the defendant’s placement into the BOP’s Residentiai Drug Abuse Program.
Additionaily, while awaiting placement into RDAP, or, if deemed ineiigible for RDAP, the court orders the
defendant to complete Drug Education classes and fully participate in the BOP’s nonresidential drug abuse
treatment program Further, the court strongiy recommends that the defendant participate in any cognitive
behaviorai therapy programming avaiiabie.

§ The defendant is remanded to the custody of the United States Marshai.

i:i 'i`he defendant shali surrender to tile United States l\/larshai for this district: \

i:i at g_ [i a.m. j:| p.m. on

i:i as notified by the United States Marsilal.

 

i:i The defendant shaii surrender for service of sentence at the institution designated by the Bureau of Prisons¢

m before 2 p.m. on

 

i:i as notified by the United States Marshal.

i:i as notified by the Probation or Pretrial Services Ot`t`ice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defcndant delivered on ______ to
at , with a certified copy of this judgmentl
UNlTED STATES MARSHAL
By

 

DEPUTY UNl'l`E,D S'l‘A'i`{iS MARSHAL

 

NDFL, 2453 (Rev. liflG) Judgnient in a Criminal Case
Sheet 3 -‘ Supervised Releasc

 

Judgment-Pagc 3 of m 7
DBFENDANT: RUSTY ZAKEE MOORER
CASE NUMBER: 3: l 8cr102-()0i/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you wili be on supervised reiease for a term ot`:
4 years as to Counts One and Two, with said terms to run concurrently, one with the othcr.

 

l\/IANDATORY CONDITIONS

,_.

You must not commit another federal, state or local crime 1
You must not uniawfully possess a controiled substancel
|
l

f-`!\*

You must refrain from any unlawful use of a controlied substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the couit.
|:l The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check Jappricabie)
§ You must cooperate in the collection ofDNA as directed by the probation ofticer. (check grapplicab!e)
[:| You must comply with tire requirements of the Sex Offender Registration and Notitication Act (42 U.S.C. § i6901, et seq.) as
directed by the probation ofticer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check rfapp/icable)

U\-b

.O\

i:l You must participate in an approved program for domestic violence (check grapplrcable) l

 

You must compiy with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page

NDFL 24513 (Rev. ll/16) Judgment in a Criminai Case

Siieet 3A -- Supei'vised Rcicasc

 

Judgmcni_Page 4 of 7

 

DEFENDANT: RUSTY ZAKEE MOORER
CASE NUMBER: 3: l 8crl 02-00 i/MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the foilowing standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior white on supervision and identify the minimum toois needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

il.

12.

l3.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from iinprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time ii'ame.

After initiaily reporting to the probation office, you wili receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission ii‘om
the court or the probation officerl

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you iive with), you must notify the probation officer at ieast 10 days before the change lf notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware cfa change or expected change

You must aiiow the probation officer to visit you at any time at your home or eisewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) ata iawful type of employment, uniess the probation officer excuses you from
doing so. if you do not have foil-time employment you must try to find full~time empioyment, unless the probation officer excuses
you from doing so. if you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at ieast 10 days before the change if notifying the probation officer at ieast 10
days in advance is not possibie due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation ofticer.

if you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

`You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

if the probation officer determines that you pose a risi< to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must compiy with that instructionl The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Oniy

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Ove)vr'ew ofProbafi`on and Siipewr`sed
Reiease Condi`t:'ons, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 

 

NDFL 2453 (Rev. l i/lé) Judginc'nt in a Criminal Case

Slieet 3D j Snpcrviscd Release

 

Judgment~i>age 5 of

DEFENDANT: RUSTY ZAKEE MOORER
CASE NUMBER: 3 : i 8cri OZ~OOl/MCR

l.

SPECIAL CONDITIONS OF SUPERVISION

You Wiil be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation process Treatrnent should include participation in a Cognitive
Behavior Therapy program

You will submit your person, property, residence, or vehicle, to a search conducted by a United States
probation officerl F ailure to submit to a search may be grounds for revocation of release You must
warn any other occupants that the premises may be subject to searches pursuant to this condition An
officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
you have violated a condition of your supervision and that the areas to be searched contain evidence
of this violation Any search must be conducted at a reasonable time and in a reasonable manner.

 

NDFL 245}3 (Rev. l E/l()) Judgment in a Crimiiiai Case
Sheet 5 _ Criniinal Monctary Penaitics

 

.ludgiiient ~ Page 6 of 7
DEFEN DANT: RUSTY ZAKEE MOORER

CASE NUMBER: 3118cr102~00i/MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminai monetary peiiaities under the scheduie of payments on Sheet 6.

Asscssinent JVTA Assessment* Fine Restitiition
TOTALS $ 200,00 $ 0 _ none $ 0 - waived $ 0 - none
i::l The determination of restitution is deferred until . An Ainended .lzrdgment in a Ci'r‘mr`nai Case (AO 245€) wiii be entered

after such determination
[:| The defendant must make restitution (including community restitution) to the foliowing payees in the amount listed below.
If the defendant makes a partiai payinent, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. l-iowcver, pursuant to 18 U.S.C. § 3664(i), all nonfederai victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

i:i Restitution amount ordered pursuant to plea agreement $

i:i The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date ofthejudgnient, pursuant to iii U.S.C. § 3612(§. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

i:i The court determined that the defendant does not have the abiiity to pay interest and it is ordered that:
l:] the interest requirement is waived for the |:i fine |:| restitutionl

|:| the interest requirement for the |:| fine |:i restitution is modified as follows:

* Justice for Victirns ofTiafficking Act of 2015 Pub. L. No 114- 22.
** Findings for the total amount of losses are required under Chapters 109A, 110 IIOA and iI3A ofTitie 18 for offenses committed on or
after September 13 1994 but before Apiil 23 1996.

 

NDFL 2453 (Rcv. 11/16) .ludgment in a Criminal Case
- Sheet 6 _ Schedule of Payincnts

 

ludgmeiit j Page 7 of 7
DEFENDANT: RUSTY ZAKEE MOORER
CASE NUMBER: 3: l 3cr l 02~00 l /MCR

SCHEDULE OF PAYMENTS
l

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A § Lurnp sum payment of $ 200.00 Special Monetary Assessment, due immediately

l:] not later than __

,or
I:| in accordance with l:] C, i:l D, [:| E, or l:| Fbelow; or

B |:| Paynrent to begin immediately (niay be combined with i:l C, |:l D, or i:i F below); or
C [:I Payrncnt in equal (e.g., weekly, monthly quarterly installments of $ _____ W OV€r a period of
(e.g., months or years), to COmmeHCC (a.g., 30 01‘69 day.r) after the date Oftiils judgment; Ol‘
D i:| Payment in equal ___________________ (e.g., weekiy, momh!y, qrrm-rerly) installments of $ over a period of
(e.g., riroiifii.s' or yem's), to COI}]_EHBHC€ NNNNN (e.g., 30 01'6{) day.r) after release from irl|‘rpl`iSOtimCrtt tO a
term of supervision; or
E I:i Payment during the term of supervised release will commence within m (e.g., 30 01-60 days) after release from

imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F l:| Speciai instructions regarding the payment of criminal monetary penalties:

Uniess the court has expressly ordered otherwise, if this judgment imposes imprisonment,_ payment of criminal monetary penalties is due
during the period of imprisonmentl All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnrnate Financial Responsibiiity Program, are made to the clerk of the court

The_defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[:l Joint and Several

Defendant and Co-Defendant Naines and Case Numbers precluding defendant monoer), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

[:] The defendant shall pay the cost of prosecution
i:| The defendant shall pay the following court cost(s):

|:| The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in tire following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessnient, (8) penalties, and (9) costs, including cost of prosecution and court costs.

